DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/4/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6, 9-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 2010/0000698, hereinafter Newton, previously cited) in view of Memmen (US 2008/0006384, previously cited).
Re Claim 1. Newton teaches an investment casting system comprising: 
a core (Fig. 2, item 22) having at least one fine detail, and wherein the core includes at least one additively manufactured component, wherein a strengthening coating (Fig. 3, item 26) is applied at least to said at least one fine detail; 
a shell (Fig. 2, item 24) positioned relative to said core.

	Newton fails to specifically teach that each fine detail in the at least one fine detail is a distinct component from a remainder of the core, and the strengthening coating joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

The invention of Memmen encompasses investment casting. Memmen teaches the refractory metal core (Fig. 1, 2 & 4, item 20), which is a distinct component from a remainder of the core (Fig. 4, item 70), having a plurality of pin shaped details and each of said pin shaped details defines a negative space of a film cooling hole (Fig. 8).
In view of Memmen, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Newton to employ each fine detail in the at least one fine detail being a distinct component from a remainder of the core, since Memmen teaches the advantage of using them, which is to produce multiple film cooling holes on the casting product.
As Newton teaches to apply the strengthening coating to an entirety of the core (para. 18), the strengthening coating will cover both the at least one fine detail and the remainder of the core, thus joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

Regarding “at least one additively manufactured component”, it is a product-by-process limitation, which does not carry a patentable weight.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Re Claim 2. The combination teaches wherein said strengthening coating is applied to an entirety of said core (Newton, para. 18).

Re Claim 3. The combination teaches wherein said strengthening coating is applied to at least a portion of said shell (Newton, para. 18).

Re Claim 4. The combination teaches wherein said core comprises at least two distinct core components (Newton, Fig. 2, item 22 or Memmen, Fig. 4, item 70 & Memmen, Fig. 4, item 

Re Claim 5. The combination teaches wherein said strengthening coating is a non-reactive material (Newton, para. 19-21).

Re Claim 6. The combination teaches wherein the at least one fine detail includes a negative space of at least one film cooling hole (Memmen, Fig. 8).

Re Claim 9. The combination teaches wherein the core is an investment casting core of at least one of an airfoil, a blade outer air seal (BOAS), and a combustor liner (Newton, para. 13-15).
1192527US01; 67097-3374 PUS1
Re Claim 10. The combination teaches wherein the strengthening coating is at least one of a metal oxide, a nitride, a carbide and a silicide coating (Newton, para. 19-21).

Re Claim 11. The combination teaches wherein the strengthening coating is one of a vapor deposition coating and a spray coating (Newton, para. 22).

Re Claim 21. The combination teaches wherein the at least one fine detail includes a plurality of pin shaped details (Memmen, Fig. 1 & 2, item 20) and each of said pin shaped details defines a negative space of a film cooling hole (Fig. 8).

** The following rejections have been provided to expedite the prosecution, in case the applicant does not agree with the examiner’s position that the claimed “at least one additively manufactured component does not carry any patentable weight”, due to being a product-by-process limitation. **
Claims 1-6, 8-11, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Schilling (US 2016/0256918, previously cited) and Memmen.
Re Claim 1. Newton teaches an investment casting system comprising: 
a core (Fig. 2, item 22) having at least one fine detail, wherein a strengthening coating (Fig. 3, item 26) applied at least to said at least one fine detail; 
a shell (Fig. 2, item 24) positioned relative to said core. 
.
Newton fails to specifically teach that the core includes at least one additively manufactured component, and that each fine detail in the at least one fine detail is a distinct component from a remainder of the core, and the strengthening coating joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

The invention of Schilling encompasses investment casting. Schilling teaches to additively manufacture the core (para. 54) to avoid used of tool and quickly change geometry of the mold and core (para. 39 & 40).
In view of Schilling, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Newton to make core by additive manufacturing; 

The invention of Memmen encompasses investment casting. Memmen teaches the refractory metal core (Fig. 1, 2 & 4, item 20), which is a distinct component from a remainder of the core (Fig. 4, item 70), having a plurality of pin shaped details and each of said pin shaped details defines a negative space of a film cooling hole (Fig. 8).
In view of Memmen, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Newton in view of Schilling to employ each fine detail in the at least one fine detail being a distinct component from a remainder of the core, since Memmen teaches the advantage of using them, which is to produce multiple film cooling holes on the casting product.
As Newton teaches to apply the strengthening coating to an entirety of the core (para. 18), the strengthening coating will cover both the at least one fine detail and the remainder of the core, thus joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

	Re Claims 2-6, 9-11, and 21. See paragraph 5, above.

Re Claim 8. As Schilling teaches to coat the additively manufactured core to make a smooth surface (para. 59), one combining the cited references would make an exterior surface roughness of the strengthening coating to be less than a surface roughness of the core, to produce a smooth mold surface.

Re Claim 25. As Schilling teaches the advantage of making a core using additive manufacturing technique, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Newton to have the at least one fine detail, which is the part of the core by additive manufacturing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New combination of references, Newton in view of Memmen and Newton in view of Schilling and Memmen address the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/6/2021